Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission IDS filed on 08/02/2021 has been entered.



Response to Amendment

3.	The amendments filed on 04/28/2021 have been fully considered and are made of record.
	a. Claims 16-18, 20-21 and 32 have been amended.
	b. Claims 19 and 35 have been cancelled.
		


Reason for Allowance

4.	Claims 16-18 and 20-34 are allowed.

a)	The applicant amended independent claims 16 and 32 by adding limitations of previously objected claims 19 and 35 and overcome rejection. Applicant’s arguments regarding independent claim 25 have been fully considered and are persuasive. Therefore, the rejection of Office Action sent on 02/02/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 16, 25 and 32:
As to claims 16-18 and 20-24 the present invention is direct to a photoionization detector, comprising:  Independent claim 16 identifies the uniquely distinct features of “an ultraviolet lamp positioned in proximity of the detector electrode and configured to radiate ultraviolet light towards the detector electrode; a lamp driver communicatively coupled to the ultraviolet lamp., wherein the lamp driver is configured to turn the ultraviolet lamp on and off in response to a control input; a filter that receives the signal output from the detector electrode and outputs a filtered detector electrode signal; an analog-to-digital converter that receives the filtered detector electrode signal from the filter and outputs a digital filtered detector electrode signal; and a controller communicatively coupled to the analog-to-digital converter and communicatively coupled to the control input of the lamp driver, wherein the controller is configured to: receive the digital filtered detector electrode signal. output an indication of gas detection based on the received digital filtered detector electrode signal turn the analog-to-digital converter on and off to achieve an on duty cycle of less than 1% turn the analog-to-digital converter on when the lamp driver is turned off and turn the analog-to digital converter off before the lamp driver is next turned on and turn the lamp driver on and off with an on duty cycle of less than 10%”.
As to claims 25-31 the present invention is direct to a method of detecting presence of gas with a photoionization detector (PID), comprising: Independent claim 25 identifies the uniquely distinct features of “while the ultraviolet lamp is turned off, sampling an output of a detector electrode; analyzing, by the controller, the sampling of the output of the detector electrode; and outputting a gas detection indication by the controller based on the analysis of the sampling of the output of the detector electrode”.
As to claims 32-34 the present invention is direct to a photoionization detector, comprising: Independent claim 32 identifies the uniquely distinct features of “an ultraviolet lamp is positioned in proximity of the detector electrode and configured to radiate ultraviolet light towards the detector electrode; a lamp driver communicatively coupled to the ultraviolet lamp., wherein the lamp driver is configured to turn the ultraviolet lamp on and off in response to a control inputs; a filter that receives the signal output by the detector electrode and outputs a filtered detector electrode signal; an analog-to-digital converter coupled to the filter and to a controller, wherein the analog-to-digital converter converts the filtered detector electrode signal to a digital filtered detector electrode signal, and wherein the a controller is configured to: receive the digital filtered detector electrode signal; outputs an indication of gas detection based on the filtered detector electrode signal output by the filter, and that turns the lamp driver on and off and turn the analog-to digital converter on when the lamp driver is turned off and turns the analog-to-digital converter off before the lamp driver is next turned on”.
The closest prior art, Hsueh et al. (Patent No. US 6,967,485 B1), Shannon et al. (Patent No. US 6,114,814 A) teaches Method and system of Photoionization Detector, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  



/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858